Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered February 24, 1993, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited the right to challenge the indictment as having been obtained in violation of his right to testify before the Grand Jury (People v Kelly, 198 AD2d 305; People v Evans, 204 AD2d 346; see also, People v Franklin, 232 AD2d 577; People v Glenn, 220 AD2d 527; People *493v Peterson, 216 AD2d 591; People v Wallace, 188 AD2d 499). Contrary to the defendant’s contentions, the record fails to support his claim that he was denied the effective assistance of trial counsel (see, People v Rogers, 228 AD2d 623), and his remaining contentions are without merit (see, People v Dillard, 160 AD2d 472; People v Young, 138 AD2d 764; cf., People v Cade, 74 NY2d 410, 417). O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.